          Case 1:19-cr-00232-EGS Document 41 Filed 04/23/20 Page 1 of 19



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA

    v.
                                         Crim. Action No. 19-232 (EGS)
    MAURICE JONES,

                         Defendant.


                        MEMORANDUM OPINION AND ORDER

         On February 20, 2020, Defendant Maurice Jones (“Mr. Jones”)

pled guilty to various offenses, including robbery, theft, and

destruction of property. Plea Agreement, ECF No. 25 at 1. 1

Pursuant to the terms of the Rule 11(c)(1)(C) plea agreement,

the parties agreed to a sentence of ninety-six months of

imprisonment, to be followed by five years of supervised

release. Id. at 3. Mr. Jones was detained pending sentencing

under the mandatory detention provision of 18 U.S.C.

§ 3143(a)(2). Id. at 9. Sentencing, originally set for May 21,

2020, was continued at Mr. Jones’ request. Min. Order of Feb.

25, 2020. The Court has not set a sentencing hearing in view of

the Probation Office’s request for a delay in sentencing. Min.

Order of Apr. 9, 2020. Mr. Jones is currently in the custody of

the District of Columbia’s Department of Corrections (“DOC”).


1 When citing electronic filings throughout this Opinion, the
Court cites to the ECF page number, not the page number of the
filed document.
      Case 1:19-cr-00232-EGS Document 41 Filed 04/23/20 Page 2 of 19



     Pending before the Court is Mr. Jones’ Emergency Motion for

Release Pending Sentencing Due to the COVID-19 Pandemic. See

Def.’s Mot., ECF No. 36. Upon careful consideration of the

parties’ submissions, the applicable law, and the entire record

herein, Mr. Jones’ motion is DENIED WITHOUT PREJUDICE.

     Mr. Jones, a sixty-three year old male, seeks release from

the Correctional Treatment Facility (“CTF”) to home confinement

because: (1) he has diabetes; (2) he had prostate cancer, high

cholesterol, and arthritis; and (3) there is a heightened risk

of him becoming terminally ill if he contracts COVID-19 based on

his medical condition. Def.’s Mot., ECF No. 36 at 1. Relying on

representations from the epidemiological community, Mr. Jones

argues—and the government does not dispute—that “COVID-19’s

death rate goes up 1) the older you are and 2) the sicker you

are.” Id. at 6 (citing Decl. of Chris Beyrer, M.D. (“Beyrer

Decl.”), ECF No. 36-1 at 2 ¶ 6); see also Beyrer Decl., ECF No.

36-1 at 2 ¶ 6 (“The case fatality rate is higher in men, and

varies significantly with advancing age, rising after age 50,

and above 5% (1 in 20 cases) for those with pre-existing medical

conditions including cardio-vascular disease, respiratory

disease, diabetes, and immune compromise.”).

     Acknowledging that “the COVID-19 pandemic is obviously

concerning,” the government opposes Mr. Jones’ motion. Gov’t’s

Opp’n, ECF No. 39 at 5. In the government’s view, it “still has

                                    2
      Case 1:19-cr-00232-EGS Document 41 Filed 04/23/20 Page 3 of 19



a duty to ensure the safety of the community and balance the

security of others with the safety of [Mr. Jones].” Id. The

government represents that it has evaluated each case for

temporary release pursuant to 18 U.S.C. § 3142(i) or 18 U.S.C.

§ 3145(c), but Mr. Jones does not fall into the category of

“those who actually need release.” Id. The government contends

that “the conduct detailed in the guilty plea and [Mr. Jones’]

extensive criminal history, [Mr. Jones’] age and medical

situation, do not outweigh the danger he would present if he

were released to the community.” Id. at 6.

     Release of a defendant pending sentencing is governed by 18

U.S.C. § 3143. Section 3143(a)(1) provides that “the judicial

officer shall order that a person who has been found guilty of

an offense and who is awaiting imposition or execution of

sentence . . . be detained, unless the judicial officer finds by

clear and convincing evidence that the person is not likely to

flee or pose a danger to the safety of any other person or the

community if released under section 3142(b) or (c).” 18 U.S.C.

§ 3143(a)(1). “If the judicial officer makes such a finding,

such judicial officer shall order the release of the person in

accordance with section 3142(b) or (c).” Id. This statutory

provision establishes a presumption in favor of detention that a

defendant can rebut with clear and convincing evidence that he

or she is not likely to flee or pose a danger to the safety of

                                    3
       Case 1:19-cr-00232-EGS Document 41 Filed 04/23/20 Page 4 of 19



any other person or the community if released. United States v.

Wiggins, No. 19-CR-258 (KBJ), 2020 WL 1868891, at *4 (D.D.C.

Apr. 10, 2020).

      By contrast, Section 3143(a)(2) does not create a

rebuttable presumption because detention is mandatory under that

provision. Id. Section 3143(a)(2) provides that “[t]he judicial

officer shall order that a person who has been found guilty of

an offense in a case described in subparagraph (A), (B), or (C)

of subsection (f)(1) of section 3142 and is awaiting imposition

or execution of sentence be detained.” 18 U.S.C. § 3143(a)(2). A

defendant, like Mr. Jones, who has been convicted of specified

crimes is eligible for release pending sentencing only if:

           (A)(i) the judicial officer finds there is a
           substantial likelihood that a motion for
           acquittal or new trial will be granted; or

             (ii) an attorney for the Government has
             recommended    that   no    sentence    of
             imprisonment be imposed on the person; and

           (B) the judicial officer finds by clear and
           convincing evidence that the person is not
           likely to flee or pose a danger to any other
           person or the community.

Id.

      Here, Mr. Jones pled guilty to an offense described in

subparagraph (A), (B), or (C) of Section 3142(f)(1);

accordingly, Mr. Jones was detained pending sentencing pursuant

to Section 3143(a)(2). Plea Agreement, ECF No. 25 at 9 ¶ 8.


                                     4
      Case 1:19-cr-00232-EGS Document 41 Filed 04/23/20 Page 5 of 19



Because of Mr. Jones’ guilty plea, the Court cannot find that

there is a substantial likelihood that a motion for acquittal or

new trial will be granted. See 18 U.S.C. § 3143(a)(2)(A)(i). And

the government has recommended a sentence of imprisonment. See

id. § 3143(a)(2)(A)(ii); see also Plea Agreement, ECF No. 25 at

3-4 ¶ 4. The remaining issue is whether the Court can find by

clear and convincing evidence that Mr. Jones is not likely to

flee or pose a danger to any other person or the community. See

Wiggins, 2020 WL 1868891, at *4 n.3.

     Under the facts and circumstances of this case, the Court

cannot find by clear and convincing evidence that Mr. Jones is

not likely to pose a danger to the safety of any other person or

the community if he were released pending sentencing. See 18

U.S.C. § 3143(a)(2)(B). 2 “To determine whether a defendant

subject to [Section] 3143 poses a risk of flight or danger, the

court may consider the factors set forth in [18 U.S.C.]


2 Mr. Jones argues that he has no incentive to flee. Def.’s Mot.,
ECF No. 36 at 11. The Court cannot find that Mr. Jones is likely
to flee because flight would be risky and difficult in light of
the barriers to travel created by the COVID-19 pandemic. See,
e.g., United States v. Palmer, No. CR PX-19-514, 2020 WL
1812930, at *5 (D. Md. Apr. 9, 2020) (finding that, among other
things, “applicable stay-at-home orders arising from the COVID-
19 pandemic,” mitigated the risk of flight and danger to the
community); Matter of Extradition of Toledo Manrique, No. 19-
71055, 2020 WL 1307109, *1 (N.D. Cal. Mar. 19, 2020) (“This
[flight risk] problem has to a certain extent been mitigated by
the existing pandemic. The Court’s concern was that [defendant]
would flee the country, but international travel is hard now.
Travel bans are in place.”).
                                    5
      Case 1:19-cr-00232-EGS Document 41 Filed 04/23/20 Page 6 of 19



§ 3142(g).” United States v. Weekes, No. 13-CR-187 (KBJ), 2013

WL 6571598, at *1 (D.D.C. Dec. 13, 2013). And those four factors

are as follows: (1) “the nature and circumstances of the offense

charged, including whether the offense . . . involves a . . .

firearm;” (2) the weight of the evidence against the defendant;

(3) the history and characteristics of the defendant; and

(4) “the nature and seriousness of the danger to any person or

the community that would be posed by the [defendant’s] release.”

18 U.S.C. § 3142(g).

     First, the nature and circumstances of Mr. Jones’ offenses

favor detention. The charged offenses are serious, as they stem

from two armed robberies and additional offenses committed along

with Mr. Gregory Fletcher, the co-defendant in this case. See

Statement of Offense (“SOF”), ECF No. 27 at 4-9. After a federal

grand jury returned a three-count Superseding Indictment against

him, Mr. Jones pled guilty to a Superseding Information,

charging him with the following offenses: (1) one count of

Aiding and Abetting the Use, Carrying, and Possession of a

Firearm During a Crime of Violence, in violation of 18 U.S.C.

§ 924(c)(1)(A)(i); (2) one count of Robbery, in violation of 22

D.C. Code § 2801; (3) two counts of Second Degree Theft, in

violation of 22 D.C. Code §§ 3211, 3212(b); and (4) one count of

Destruction of Property, in violation of 22 D.C. Code § 303. See

Plea Agreement, ECF No. 25 at 1 ¶ 1; see also Superseding

                                    6
      Case 1:19-cr-00232-EGS Document 41 Filed 04/23/20 Page 7 of 19



Indictment, ECF No. 11 at 1-4.

     Between June 18, 2019 and June 30, 2019, Mr. Jones and his

co-defendant committed the offenses—burglary, destruction of

property, robberies, and thefts—at nine different commercial

establishments in the District. SOF, ECF No. 27 at 5-9.

Mr. Jones and his co-defendant planned each of these offenses.

Id. at 4-5. During the commission of these crimes, the co-

defendant possessed, used, and brandished a firearm. Id. at 5.

And Mr. Jones was aware of the firearm that was used as part of

the underlying criminal conduct. Id. The nature and

circumstances of these offenses are serious, and Mr. Jones’

admissions regarding his participation in the underlying

criminal conduct weigh heavily in favor of detention.

     Next, the second Section 3142(g) factor—the weight of the

evidence against Mr. Jones—favors detention. “[A] district court

assessing the weight of the evidence must not consider the

evidence of defendant’s guilt, but rather must consider only the

weight of the evidence of defendant’s dangerousness.” United

States v. Hunt, 240 F. Supp. 3d 128, 134 (D.D.C. 2017). In doing

so, this Court finds that the weight of the evidence against

Mr. Jones is substantial. The record contains, among other

things, Mr. Jones’ own admissions of the evidence by virtue of

his guilty plea, surveillance video footage of the offenses, the

vehicle owned by Mr. Jones to flee the establishments, and the

                                    7
        Case 1:19-cr-00232-EGS Document 41 Filed 04/23/20 Page 8 of 19



firearm used during the armed robberies. See SOF, ECF No. 27 at

4-9.

       The third Section 3142(g) factor—Mr. Jones’ history and

characteristics—militates against his release. The Court’s

3142(g)(3) analysis takes into consideration: “(1) the

defendant’s character, physical and mental condition, family

ties, employment, financial resources, length of residence in

the community, community ties, past conduct, history relating to

drug or alcohol abuse, criminal history, and record concerning

appearance at court proceedings; and (2) whether, at the time of

the current offense or arrest, the defendant was on probation,

on parole, or on other release pending trial, sentencing,

appeal, or completion of sentence for an offense under federal,

state, or local law.” United States v. Taylor, 289 F. Supp. 3d

55, 69 (D.D.C. 2018). Mr. Jones argues—and the Court agrees—that

the ongoing COVID-19 pandemic impacts the Court’s Section

3142(g)(3) analysis. See Def.’s Reply, ECF No. 40 at 12 (citing

cases).

       The government does not deny that Mr. Jones is sixty-three

years old; he suffers from diabetes; and he had prostate cancer,

high cholesterol, and arthritis. See Gov’t’s Opp’n, ECF No. 39

at 5. It is undisputed that Mr. Jones’ medical condition makes

him vulnerable to COVID-19. See, e.g., Def.’s Mot., ECF No. 36

at 6; Beyrer Decl., ECF No. 36-1 at 2 ¶ 6. Mr. Jones contends—

                                      8
      Case 1:19-cr-00232-EGS Document 41 Filed 04/23/20 Page 9 of 19



and the government does not dispute—that “[h]e has strong family

support, a dedicated wife and several family members here in the

Washington, D.C. area.” Def.’s Mot., ECF No. 36 at 11; see also

Gov’t’s Opp’n, ECF No. 39 at 1-21. The Court credits these

characteristics and Mr. Jones’ medical condition.

     In weighing the medical condition and characteristics, the

Court must balance, among other things, Mr. Jones’ past conduct

and criminal history. See Taylor, 289 F. Supp. 3d at 69.

Mr. Jones’ prior convictions span from 1976 to 2012, and those

convictions include burglary, theft, assault, grand larceny,

credit card fraud, and drug possession. See Gov’t’ Opp’n, ECF

No. 39 at 6-7. Mr. Jones concedes that his criminal history is

lengthy, but Mr. Jones argues that Judge Randolph D. Moss

released a defendant who had a “lengthy” criminal history and a

“pattern of disregard for court-ordered conditions of his

release.” Def.’s Reply, ECF No. 40 at 13 (quoting Order, United

States v. McLean, No. 19-cr-380-RDM, (D.D.C. Mar. 28, 2020), ECF

No. 21 at 2).

     McLean, however, is distinguishable from this case because

Judge Moss explained that “much of [the defendant’s] history is

stale . . ., and none of it involves acts of violence.” Order,

McLean, ECF No. 21 at 2. In this case, Mr. Jones’ history is not

entirely stale, and his prior convictions are similar to the

underlying offenses. The government argues—and Mr. Jones does

                                    9
     Case 1:19-cr-00232-EGS Document 41 Filed 04/23/20 Page 10 of 19



not dispute—that: (1) “[t]he conduct detailed in the plea

hearing depicted a violent crime spree – at times involving the

use of firearms”; and (2) the underlying conduct was “violent

conduct that occurred while [Mr. Jones] was on supervised

release for an earlier string of burglaries (a string of

offenses, that like here, appeared to continue unabated until he

was arrested).” Gov’t’s Opp’n, ECF No. 39 at 6 (emphasis added).

In fact, Mr. Jones was on pretrial release in a Maryland case

for theft at the time of his arrest in this case. Id. at 6 n.4.

Given Mr. Jones’ disregard for court-ordered conditions of

release and his extensive criminal history, the third factor

favors detention even though the calculus has changed due to the

COVID-19 pandemic.

     The fourth Section 3142(g) factor—Mr. Jones’ danger to the

community—weighs in favor of detention. The Court acknowledges

that “[t]he pandemic is new information that has a material

bearing on pretrial release and affects the Court’s analysis of

the [fourth factor].” Def.’s Reply, ECF No. 40 at 12. And the

continued detention of Mr. Jones poses a risk to him in light of

the COVID-19 pandemic. But Mr. Jones has willfully and

voluntarily pled guilty to serious offenses, he has an extensive

criminal record, and he has disregarded his previous conditions

of release. The Court cannot find by clear and convincing

evidence that any conditions would ensure the safety of any

                                   10
     Case 1:19-cr-00232-EGS Document 41 Filed 04/23/20 Page 11 of 19



individual or the community were Mr. Jones to be released.

     Although Mr. Jones cannot satisfy the criteria set forth in

Section 3143(a)(2), “the safety valve from mandatory detention

found in 18 U.S.C. § 3145(c) authorizes district court judges to

grant relief in appropriate circumstances.” United States v.

Harris, No. CR 19-356, 2020 WL 1503444, at *1 (D.D.C. Mar. 27,

2020). By its terms, “[a] person subject to detention pursuant

to section 3143(a)(2) or (b)(2), and who meets the conditions of

release set forth in section 3143(a)(1) or (b)(1), may be

ordered released, under appropriate conditions, by the judicial

officer, if it is clearly shown that there are exceptional

reasons why such person’s detention would not be appropriate.”

18 U.S.C. § 3145(c) (emphasis added). Section 3145(c)’s

references to Section 3143(b)(1) and Section 3143(b)(2) relate

to release pending an appeal or a petition for a writ of

certiorari; thus, those provisions are inapplicable here. See

United States v. Armstead, No. CR 18-00357 (APM), 2020 WL

1821130, at *2 n.3 (D.D.C. Apr. 10, 2020).

     Section 3145(c) is applicable in this case. In Harris, the

defendant pled guilty to the distribution of child pornography,

in violation of 18 U.S.C. § 2252(a)(2), and that crime was

subject to Section 3143(a)(2)’s mandatory detention provision.

Harris, 2020 WL 1503444, at *2. Judge Moss concluded that

Section 3145(c) authorized the release of the defendant on

                                   11
     Case 1:19-cr-00232-EGS Document 41 Filed 04/23/20 Page 12 of 19



certain conditions based on the relevant facts and circumstances

in that case. Id. at *5. Like the defendant in Harris, Mr. Jones

is detained pursuant to Section 3143(a)(2). And the safety valve

from mandatory detention found in Section 3145(c) applies to

Mr. Jones. See id. 3

     The parties disagree as to whether there are exceptional

reasons why Mr. Jones’ continued detention would be appropriate

in light of the COVID-19 pandemic. To support his position,

Mr. Jones identifies three factors justifying the existence of

“exceptional reasons” within the meaning of Section 3145(c):

          (1) Mr. Jones’s potential exposure to COVID-
          19 as a result of other CTF inmates testing
          positive and dying from COVID-19 in the 50 and
          older unit of CTF, (2) Mr. Jones’s health

3 The government notes that “[t]he majority of district courts
that have addressed the issue appear to have found that
[Section] 3145(c) does apply in the present circumstance,” but
the government contends that “[t]he title of [Section] 3145(c)
itself indicates that [Section] 3145(c) is intended to apply to
and govern appeals from the detention or release order to a
court of appeals.” Gov’t’s Opp’n, ECF No. 39 at 4-5 n.2. The
government’s contention is unavailing. Although the United
States Court of Appeals for the District of Columbia Circuit
(“D.C. Circuit”) has not addressed the applicability of 18
U.S.C. § 3145(c), Mr. Jones correctly points out that Judge Moss
recently explained that the “overwhelming majority of the
judicial decisions interpreting § 3145(c) also runs counter to
the Government’s position.” Def.’s Reply, ECF No. 40 at 4
(quoting Harris, 2020 WL 1503444, at *4). Indeed, courts in this
District have recognized that district courts have authority to
release a defendant under Section 3145(c). See, e.g., Order,
United States v. Rees, No. 19-cr-378 (EGS) (D.D.C. Apr. 4,
2020), ECF No. 23 at 3-4; Wiggins, 2020 WL 1868891, at *5;
Armstead, 2020 WL 1821130, at *2; Release Order, United States
v. Meekins, No. 18-cr-222 (APM) (D.D.C. Mar. 31, 2020), ECF No.
75 at 1.
                                   12
     Case 1:19-cr-00232-EGS Document 41 Filed 04/23/20 Page 13 of 19



          conditions that put him at risk of death
          because of the virus, and (3) Mr. Jones’s
          sentencing and preparation for sentencing
          being further delayed while he remains at
          CTF[.]

Def.’s Reply, ECF No. 40 at 5. It is undisputed that a fifty-one

year old CTF inmate recently died after contracting COVID-19,

and that he suffered from diabetes and other health issues.

E.g., Def.’s Suppl., ECF No. 38 at 1; Gov’t’s Opp’n, ECF No. 39

at 11. There is no dispute that Mr. Jones is housed in the same

unit as the CTF inmate who tested positive for and died from

COVID-19. See Def.’s Reply, ECF No. 40 at 12.

     Contrary to the government’s contention, the uncertainty of

the COVID-19 pandemic, the presence of COVID-19 in DOC’s

facilities, and the possibility of Mr. Jones contracting COVID-

19 constitute “exceptional reasons” within the meaning of

Section 3145(c). See id. at 5; see also Gov’t’s Opp’n, ECF No.

39 at 5. Indeed, “[t]he exceptional-reasons analysis is flexible

and permits courts to respond to real-world circumstances in a

pragmatic and common-sense manner.” Harris, 2020 WL 1503444, at

*6. Under this flexible standard, “[t]he presence of COVID-19 is

one such circumstance.” Id. While this case presents exceptional

reasons, Mr. Jones cannot meet the other prerequisite under

Section 3145(c) because Mr. Jones fails to meet the conditions

of release set forth in Section 3143(a)(1). See 18 U.S.C.

§ 3145(c).

                                   13
     Case 1:19-cr-00232-EGS Document 41 Filed 04/23/20 Page 14 of 19




     Next, Mr. Jones seeks temporary release under 18 U.S.C.

§ 3142(i). See Def.’s Reply, ECF No. 40 at 9. Mr. Jones did not

move for such relief in his motion or the supplement to his

motion. Nonetheless, the Court will consider his arguments

because the government specifically referenced Section 3142(i)

in its opposition brief. See Gov’t’s Opp’n, ECF No. 39 at 5, 14,

21. Section 3142(i), in relevant part, provides that “[t]he

judicial officer may, by subsequent order, permit the temporary

release of the person, in the custody of a United States marshal

or another appropriate person, to the extent that the judicial

officer determines such release to be necessary for preparation

of the person’s defense or for another compelling reason.” 18

U.S.C. § 3142(i); see also United States v. Kennedy, No. 18-

20315, 2020 WL 1493481, at *4 (E.D. Mich. Mar. 27, 2020)

(finding that “temporary pretrial release [was] necessary for

the compelling reason that it [would] protect [the] [d]efendant,

the prison population, and the wider community during the COVID-

19 pandemic, and also that pretrial release [was] necessary for

the preparation of [the] [d]efendant’s pre-sentencing defense”).

     Assuming, without deciding, that the language in Section

3142(i)—“preparation of the person’s defense”—applies to a

defendant who has pled guilty to an offense, Mr. Jones’ reliance

on United States v. Kennedy, 2020 WL 1493481, at *4, is

                                   14
     Case 1:19-cr-00232-EGS Document 41 Filed 04/23/20 Page 15 of 19



misplaced. In that case, the court found that the defendant’s

temporary release under Section 3142(i) was necessary in order

for him to prepare and consult with his attorney for “an

upcoming bond review hearing on June 4, 2020 and an upcoming

sentencing hearing on July 28, 2020.” Kennedy, 2020 WL 1493481,

at *4. The opposite is true here.

     In this case, there are no upcoming hearings as to

Mr. Jones. See generally Docket for Crim. Action No. 19-232. Due

to the COVID-19 pandemic, the Probation Office postponed the

presentence investigation interview of Mr. Jones, and the Court

granted the Probation Office’s unopposed request to file the

final presentence investigation report by no later than June 26,

2020. Min. Order of Apr. 9. 2020. While Mr. Jones asserts that

“[a]ttorneys from the Federal Public Defender’s Office have

faced difficulties having legal calls with clients,” Def.’s

Reply, ECF No. 40 at 10, Judge Colleen Kollar-Kotelly recently

addressed the lack of access to legal calls at CTF, Banks v.

Booth, No. CV 20-849(CKK), 2020 WL 1914896, at *15 (D.D.C. Apr.

19, 2020) (granting in part and denying in part plaintiffs’

motion for a temporary restraining order). And Judge Kollar-

Kotelly ordered DOC to “ensure that all inmates, including those

on isolation, have access to confidential, unmonitored legal

calls of a duration sufficient to discuss legal matters.” Id.

The Court therefore finds that release is not necessary for

                                   15
     Case 1:19-cr-00232-EGS Document 41 Filed 04/23/20 Page 16 of 19



Mr. Jones to prepare his pre-sentencing defense, and that his

need to prepare for sentencing is not a compelling reason within

the meaning of Section 3142(i).

     This Court recognizes that the global COVID-19 pandemic is

unprecedented. The Court acknowledges that COVID-19 poses a

serious risk to Mr. Jones given that an inmate recently died

after contracting COVID-19, and a number of inmates have tested

positive for COVID-19. See Banks, 2020 WL 1914896, at *11. The

government claims that “DOC appears to be taking this pandemic

seriously, and complying with D.C. [Department] of Health

mandates regarding how to handle positive tests and symptomatic

patients.” Gov’t’s Opp’n, ECF No. 39 at 11. But the government

correctly notes that the confinement conditions at DOC’s

facilities are currently being litigated in a class action

lawsuit in this District. Id. And the government urges this

Court to “allow the litigation in Banks v. Booth [to] take its

course.” Id.

     In Banks, Judge Kollar-Kotelly found that the plaintiffs

established a likelihood of success on the merits of their due

process claim because the plaintiffs “provided evidence that

[the] [d]efendants are aware of the risk that COVID-19 poses to

[the] [p]laintiffs’ health and have disregarded those risks by

failing to take comprehensive, timely, and proper steps to stem

the spread of the virus.” 2020 WL 1914896, at *11. Judge Kollar-

                                   16
     Case 1:19-cr-00232-EGS Document 41 Filed 04/23/20 Page 17 of 19



Kotelly acknowledged that “additional development of the record

may show that [the] [d]efendants are taking sufficient

precautions and that [the] [d]efendants’ response continues to

evolve.” Id. Recognizing “the gravity of [the] [p]laintiffs’

asserted injury, as well as the permanence of death,” Judge

Kollar-Kotelly found that the plaintiffs faced irreparable harm

in the absence of injunctive relief. Id. Although not ordering

the release of any inmates detained at DOC’s facilities, Judge

Kollar-Kotelly concluded that the plaintiffs were entitled to

“some injunctive relief,” id. at *13, and ordered, among other

things, DOC to: (1) implement improved social distancing

practices; (2) issue clear written guidance on wearing personal

protective equipment; and (3) provide cleaning supplies for each

unit, and access to confidential, unmonitored legal calls for

inmates, id. at *13-*15. 4




4 Mr. Jones argues that his continued detention violates the
Eighth Amendment to the United States Constitution because he is
“housed at a facility that is unable to adequately protect him
from contracting the virus and, more importantly, places him at
a heightened risk of exposure due to the environmental
conditions.” Def.’s Mot., ECF No. 36 at 14-15. The government
does not specifically respond to Mr. Jones’ Eighth Amendment
claim. See Gov’t’s Opp’n, ECF No. 39 at 1-21. “[B]ased on the
limited record before it . . ., the Court cannot make a finding
that the government has failed to act or has been deliberately
indifferent that would completely outweigh the factors set forth
in the Bail Reform Act.” Order, United States v. Phillips,
No. 20-cr-36 (ABJ) (D.D.C. Apr. 10, 2020), ECF No. 33 at 13;
accord United States v. Lee, No. 19-CR-298 (KBJ), 2020 WL
1541049, at *5 (D.D.C. Mar. 30, 2020).
                                   17
     Case 1:19-cr-00232-EGS Document 41 Filed 04/23/20 Page 18 of 19



     While COVID-19 continues to spread and the global COVID-19

pandemic rapidly evolves, a district court is left to conduct an

individualized analysis of the facts in each case to resolve a

defendant’s motion for release under current law. “‘Congress has

given judges only limited tools’ to address the requested

release of individual detainees.” Wiggins, 2020 WL 1868891, at

*8 (quoting United States v. Nkanga, No. 18-cr-713, 2020 WL

1529535, at *4 (S.D.N.Y. Mar. 31, 2020)). After carefully

considering the facts in this case and balancing the factors set

forth in the Bail Reform Act, the Court cannot grant Mr. Jones’

requested relief.

     The Court, however, is mindful that Mr. Jones faces

heightened risk factors from the global COVID-19 pandemic due to

his advanced age and medical condition. As DOC endeavors to

comply with the Temporary Restraining Order in Banks, the Court

“will entertain a renewed request for release if—at some point

in the future—it becomes clear that DOC is unwilling or unable

to protect individuals in its custody from contracting the

disease.” Lee, 2020 WL 1541049, at *7.

     Accordingly, it is hereby

     ORDERED that Mr. Jones’ Emergency Motion for Release

Pending Sentencing Due to the COVID-19 Pandemic, ECF No. 36, is

DENIED WITHOUT PREJUDICE.



                                   18
     Case 1:19-cr-00232-EGS Document 41 Filed 04/23/20 Page 19 of 19



    SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          April 23, 2020




                                   19
